DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is responsive to the amendment filed 8/24/2022.  Claims 1-20 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 8/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,054,137 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Drawings
The drawings were received on 8/24/2022.  These drawings are entered but the previous objections remain for Figs. 12 & 15.
The drawings (Figs. 12 & 15) remain objected to, in accordance with 37 CFR 1.84(l), because the weight, density, and darkness of all lines and letters (dashed lines, solid lines, and text within and outside of shaded areas) are not heavy enough to permit adequate reproduction (many reference numerals, axis values, lines, and features are illegible or very blurry).  Applicant’s amendments to the drawings were sufficient for all drawings except Figs. 12 & 15 (text in Fig. 12 is too small and blurry to be legible; text, symbols, and lines in Fig. 15 are too faint).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Arguments
Applicant’s arguments with respect to the rejections under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive in view of Applicant’s amendments to the claims. 
	
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claims 1 & 11, the prior art fails to teach, in combination with the other limitations of the respective independent claims, the perforated plate including a circular plate having a disc shape that passes through the cylinder axis of the center cylinder.
The closest prior art is Crocker and Cunha in view of Kim (see the non-final Office action mailed 5/26/2022).  Crocker’s perforated plate does not have a disc shape that passes through the cylinder axis of the center cylinder.  Crocker’s perforated plate is an annulus.  Cunha in view of Kim’s perforated plate, similarly, would be annular in shape rather than a disc shape that passes through the cylinder axis of the center cylinder (see Kim, Figs. 4 & 6, plate 90 is annular is disposed in path 94, which is annular; para. [0027]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741